[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  May 5, 2006
                                No. 05-12422                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                              BIA No. A95-223-020

JOHN WILFREDO LAVERDE GONZALEZ,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,
                                                                     Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                  (May 5, 2006)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

      John Wilfredo Laverde Gonzalez (“Laverde”), a native and citizen of

Colombia, through counsel, petitions us for review of the Board of Immigration

Appeals’s (“BIA’s”) order denying his motion to reconsider its summary
affirmance of the Immigration Judge’s (“IJ’s”) denial of his applications for

asylum and withholding of removal, and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”), which were filed pursuant to 8 U.S.C. §§ 1158, 1231 and 8

C.F.R. § 208.16(c), and in which Laverde claimed that he had been persecuted in

Colombia by the Revolutionary Armed Forces of Colombia (“FARC”), on account

of his political opinion and membership in the Conservative Party. On appeal,

Laverde challenges (1) the merits of the IJ’s denial of relief, (2) the BIA’s

summary affirmance of the IJ’s order, and (3) the BIA’s denial of his motion for

reconsideration.

      We must inquire sua sponte into subject-matter jurisdiction whenever it may

be lacking. Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004). A petitioner

has 30 days from the date of the final order of removal to seek review in our Court.

8 U.S.C. § 1252(a)(1), (b)(1). “Since the statutory limit for filing a petition for

review in an immigration proceeding is ‘mandatory and jurisdictional,’ it is not

subject to equitable tolling.” Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3

(11th Cir. 2005) (per curiam). The deadline was not suspended or tolled by

Laverde’s filing of a motion to reconsider within 30 days of the final removal

order’s issuance. See id. Because Laverde failed to file a timely petition for

review of the BIA’s final order of removal, we lack jurisdiction to consider his
                                           2
arguments to the extent they challenge the merits of the IJ’s order or the BIA’s

final order of removal. Therefore, we dismiss that portion of Laverde’s petition for

review.

      Regarding the BIA’s denial of his motion for reconsideration, Laverde

argues that the BIA erred by (1) concluding that he had raised no arguments on

appeal which would have caused it to reverse the IJ’s decision, (2) failing to use

independent judgment in its decision, and (3) failing to consider all of the relevant

evidence.

      We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003).

Motions to reconsider are disfavored, especially in a removal proceeding, “where,

as a general matter, every delay works to the advantage of the deportable alien who

wishes merely to remain in the United States.” I.N.S. v. Doherty, 502 U.S. 314,

323, 112 S. Ct. 719, 724-25, 116 L. Ed. 2d 823 (1992). A motion to reconsider

must specify “the errors of fact or law in the prior [BIA] decision and shall be

supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1).

      Laverde’s arguments in his motion for reconsideration were arguments that

he either made, or should have made, in his initial brief before the BIA. Laverde

generally argues on appeal that the BIA failed to use “its own independent

judgment.” However, he has failed to cite to legal authority or support in the
                                           3
record for this argument. See Zafar v. U.S. Att'y Gen., 426 F.3d 1330, 1336 (11th

Cir. 2005) (rejecting constitutional challenge where petitioners neither cited to

legal authority, nor support in the record, for their challenge). Laverde also argues

that the IJ erred in finding that he is not a refugee. However, in his brief to this

Court, he points to little in the record that establishes clearly his status as a refugee.

Indeed, in his motion for reconsideration, Laverde does not cite to the record at all.

Thus, Laverde did not specify any “errors of fact or law in the prior [BIA] decision

[that were] supported by pertinent authority.” See 8 C.F.R. § 1003.2(b)(1).

Therefore, the BIA did not abuse its discretion in denying Laverde’s motion for

reconsideration. Accordingly, we deny this portion of Laverde’s petition for

review.

       PETITION DISMISSED IN PART, DENIED IN PART.




                                            4